TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 4, 2021



                                      NO. 03-20-00507-CV


                                         C. V., Appellant

                                                 v.

                 Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order in suit affecting the parent-child relationship signed by the trial

court on November 20, 2020. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the trial court’s order. Therefore, the Court affirms the

trial court’s order. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.